EXHIBIT [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AMENDED AND RESTATED JOINT DEVELOPMENT PROGRAM AGREEMENT This AMENDED AND RESTATED JOINT DEVELOPMENT PROGRAM AGREEMENT (this “Agreement”), is made and entered into as of this 26th day of November, 2008 (“Amendment Date”), by and between Nanya Technology CorporationNanya Technology Corporation [Translation from Chinese], a company incorporated under the laws of the Republic of China (“NTC”), and Micron Technology, Inc., a Delaware corporation (“Micron”).(NTC and Micron are referred to in this Agreement individually as a “Party” and collectively as the “Parties”). RECITALS A.The Parties entered that certain Joint Development Program Agreement dated April 21, 2008 (“Original Agreement”) in connection with the formation of MeiYa Technology Corporation, a company-limited-by-shares incorporated under the laws of the Republic of China (“MeiYa”). B.Pursuant to certain of the Joint Venture Documents (as defined hereinafter) and the transactions contemplated thereby, MNL (as defined herein), an Affiliate of Micron, and NTC have acquired an ownership interest in Inotera Memories, Inc., a company incorporated under the laws of the Republic of China (“IMI”) for the collaborative manufacture and sale of Stack DRAM Products exclusively to the Parties, and the Parties are combining their ownership and operations of MeiYa with that of the Joint Venture Company such that MeiYa will cease to exist. C.NTC and Micron desire to continue to engage in joint development of Stack DRAM Designs and Process Technology (each, as defined hereinafter) on process node of [***], or on such other design or process technology, the Parties may agree pursuant to this Agreement. The Parties desire to outline the procedures under which they will pool their respective resources as provided in this Agreement for the purpose of performing research and development work relating to Stack DRAM Designs and Process Technology that will be used by the Joint Venture Company, by NTC, by Micron, and, for up to six (6) months after the Amendment Date, by MeiYa, to manufacture Stack DRAM Products. D.Accordingly, the Parties desire to amend and restated the Original Agreement to account for the transactions contemplated by the Joint Venture Documents related to IMI upon the terms and conditions set forth herein. AGREEMENT NOW, THEREFORE, in consideration of the mutual promises and agreements herein set forth, the Parties, intending to be legally bound, hereby agree as follows. ARTICLE 1 DEFINITIONS; CERTAIN
